Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were previously examined. 
Claims 1, 4-12, 15, 16, 18 and 19 have been amended on May 26, 2021.
Claims 1-20 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Double Patenting” filed May 26, 2021 have been fully considered. 

Applicant’s arguments:

In response, claims 1, 8, and 15 have been amended such that the double patenting rejection may be rendered moot. Additionally, Applicant requests that the double patenting rejection be held in abeyance until all of the claims are otherwise allowable. After all of the claims are indicated as allowable besides the double patenting rejection, Applicant may file a terminal disclaimer if still necessary. Accordingly, Applicant does not submit a terminal disclaimer at this time.

In responses:

See updated double patenting rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/515,710 and claims 1-20 of U.S. Patent No. 10/515,713. 

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following example.  

Instant Application
US Patent 10/515,710
US Patent US 10/515,713
As per claim 1:
A device for device for testing a memory, wherein the memory comprises a first memory circuit and a second memory circuit, wherein the 


a comparing circuit configured to compare the first response with the plurality of responses of the first memory circuit, and configured to compare the second response with the plurality of responses of the second memory circuit, to generate a plurality of comparing results;  and 







wherein the comparing circuit is configured to perform an exclusive OR operation of the first response and each one of the plurality of responses of the first memory circuit to generate the plurality of comparing results, and 
further configured to generate a final comparing result according to the plurality of comparing results; and 

a maximum hamming distance generating circuit configured to generate a maximum hamming distance according to a number of bits having a first logic value of the final comparing result.








As per claim 5:
 wherein an Xth bit of a first comparing result of the plurality of comparing results, which is generated prior to a second comparing result of the plurality of comparing results, has a first logic value, and an Xth bit of the second comparing result is configured to have the first logic value. 


As per claim 6:
 a counter configured to receive the final comparing result, and configured to generate a first value indicating a number of bits, having the 

As per claim 2:
wherein the comparing circuit is configured to compare the first response with the plurality of responses of the first memory circuit to generate a plurality of first comparing results of the plurality of comparing results, and configured to compare the second response with the plurality of responses of the second memory circuit to generate a plurality of second comparing results of the plurality of comparing results. 


As per claim 3:
a register configured to store the plurality of comparing results for the generation of the maximum hamming distance, wherein the register comprises: 

As per claim 4:
wherein the comparing circuit comprises: an exclusive OR gate configured to perform an exclusive OR operation of the first response and each one of the plurality of the responses of the first memory circuit, and configured to perform an exclusive OR operation of the second response and each one of the plurality of the responses of the second memory circuit. 



wherein the maximum hamming distance generating circuit is configured to generate a maximum hamming distance further according to the first value and a bit number of the final comparing result. 
 
As per claim 1:
A device, comprising: a memory array configured to store a first response in a plurality of responses of an under-test device; 









a comparing circuit configured to compare the first response with the plurality of responses of the under-test device operated in operating conditions corresponding to different operating environments, 









to generate comparing results, wherein the comparing circuit is configured to perform an exclusive OR operation of the first response and each one of the plurality of responses to generate the comparing results, and 
further configured to generate a final comparing result according to the comparing results, 



a maximum hamming distance representing a robustness of the under-test device between two of the plurality of responses, wherein the bit number is a number of bits 










wherein an Xth bit of a first comparing result of the comparing results, which is generated prior to a second comparing result of the comparing results, has a first logic value, and an Xth bit of the second comparing result is configured to have the first logic value;  and 



a calculating circuit configured to generate a value indicating a number of bits having the first logic value, of the final comparing result, and to generate, according to the value and a bit number of the final comparing result, 



As per claim 1:
A device, comprising: a memory array configured to store a first response in a plurality of responses of an under-test device; a comparing circuit configured to compare the first response with the plurality of responses of the under-test device operated in operating conditions corresponding to different operating environments,




As per claim 2:
a register configured to store the comparing results for the calculation of the maximum hamming distance. 


As per claim 3:
wherein the comparing circuit comprises: an exclusive OR gate configured to perform the exclusive OR operation of the first response and each one of the plurality of responses. 
As per claim 4:
at least one exclusive OR gate configured to perform the exclusive OR operation of its of the first response and corresponding bits of one response of the plurality of responses. 

As per claim 1:

a maximum hamming distance representing a robustness of the under-test device between two of the plurality of responses, wherein the bit number is a number of bits 

As per claim 1:
A device for testing a memory, wherein the memory comprises a first memory circuit and a second memory circuit, wherein the second memory 


a comparing circuit configured to compare the first response stored in the second memory circuit with the plurality of responses of the first memory circuit operated in operating conditions corresponding to different operating environments, to generate a plurality of first comparing results, and configured to compare the second response stored in the first memory circuit with the plurality of responses of the second memory circuit operated in conditions corresponding to the different operating environments,

 to generate a plurality of second comparing results, wherein the comparing circuit is further configured to generate a final result according to the plurality of first comparing results and the plurality of second comparing results;  and a calculating circuit configured to output, according to the final result, 




a maximum hamming distance between two of the plurality of responses of the first memory circuit. 
As per claim 2:
wherein the calculating circuit is configured to output, according to the final result, a maximum hamming distance between two of the plurality of responses of the second memory circuit. 
As per claim 3:
… for the calculation of the maximum hamming distance, … 











































As per claim 4:
wherein the comparing circuit comprises: an exclusive OR gate configured to perform an exclusive OR operation of the first response and each one of the plurality of responses of the first memory circuit, and perform an exclusive OR operation of the second response and each one of the plurality of responses of the second memory circuit. 






All three cases above are similar because they recites a system and a method such as (1) a first memory circuit storing a plurality of responses, (2) a second memory circuit storing a plurality of responses, (3) a comparator for comparing a plurality of responses of the first memory circuit with a plurality of responses of the second memory circuit using Exclusive-OR circuit and registers and (4) calculating the maximum hamming distance of responses according the comparison.  The differences are the arrangement of limitations.  Therefore, one of ordinary skill in the art would recognize the current application and U.S. Patent 10/515,710/ 10/515,713 are such obvious variants of each other. 

Allowable Subject Matter

Claims 1-20 are allowed if Applicant can overcome the double rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record do not disclose a device such as “A device for testing a memory, wherein the memory comprises a first memory circuit and a second memory circuit, wherein the second memory circuit is configured to store a first response in a plurality of responses of the first memory circuit, and the first memory circuit is configured to store a second response in a plurality of responses of the second memory circuit, wherein the device comprises: a comparing circuit configured to compare the first response with the plurality of responses of the first memory circuit, and configured to compare the second response with the plurality of responses of the second memory circuit, to generate a plurality of comparing results. wherein the comparing circuit is configured to perform an exclusive OR operation of the first response and each one of the plurality of responses of the first memory circuit to generate the plurality of comparing results, and further configured to generate a final comparing result according to the plurality of comparing results: and a maximum hamming distance generating circuit configured to generate a maximum hamming distance according to a number of bits having a first logic value of the final comparing result” as recited in claim 1 and as recited in method claims 8 and 15 using the device of claim 1.

As such, claims 1-20 are allowed if Applicant can overcome the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Thien Nguyen/Primary Examiner, Art Unit 2111